Citation Nr: 0336753	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-08 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for inactive 
pulmonary tuberculosis.

2.  Entitlement to an effective date prior to April 12, 2001, 
for a grant of service connection for HIV syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from June 1977 to June 1980.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In written statements submitted directly to the Board in 
October 2003, the veteran appears to be raising claims of 
entitlement to VA compensation for multiple disorders.  In 
addition, in a Written Brief Presentation submitted directly 
to the Board in November 2003, the veteran's representative 
indicates that he disagrees with the RO's May 2003 rating 
decision denying the veteran entitlement to a total 
disability evaluation based on individual unemployability.  
The Board reminds the representative that such disagreement 
must be expressed with the Agency of Original Jurisdiction 
(the RO), not the Board.  The Board refers the other matters 
to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part." 


REMAND

The veteran claims that he is entitled to an increased 
evaluation for pulmonary tuberculosis and an effective date 
of June 1982 for a grant of service connection for HIV 
syndrome.  Additional development is necessary before the 
Board can decide these claims.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the need for a claimant to submit a well-grounded claim and 
redefined the obligations of VA with respect to its duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  Further, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The United States Court of Appeals for 
Veterans Claims (Court) has since mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
the statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

When the VCAA was enacted, the veteran's claims were pending 
before VA.  The VCAA is thus applicable to this appeal.  See 
VAOGCPREC 7-03.  The VCAA provides that VA must notify a 
claimant of the information needed to substantiate his claim 
and assist him in obtaining and fully developing all of the 
evidence relevant to that claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2002).  In this case, as alleged by 
the veteran's representative in his Written Brief 
Presentation dated November 2003, VA has not yet satisfied 
these duties to notify and assist the veteran.

First, in December 2002, the RO contacted the Social Security 
Administration (SSA) by letter, indicated that the veteran 
had filed a claim with SSA for disability benefits, and 
requested all records, medical and non-medical, that were 
used to determine whether the veteran was entitled to such 
benefits.  To date, SSA has not responded.  Inasmuch as these 
records might be pertinent to the veteran's claim for an 
increased evaluation, they must be secured on Remand.  

Second, in written statements submitted in support of the 
veteran's claims, the veteran and his representative asserted 
that there were outstanding records that needed to be 
obtained.  They did not, however, identify the records to 
which they referred.  Accordingly, on Remand, VA should 
contact the veteran for the purpose of determining all 
evidence that needs to obtained in support of his claims.  VA 
should then secure and associate the evidence with the claims 
file. 

Third, after the veteran filed his claims for an increased 
evaluation and earlier effective date, the RO notified the 
veteran by letter dated September 2002 that the law had 
changed.  However, in its letter, the RO referred to other 
claims the veteran had filed.  It did not mention the 
veteran's claims for an increased evaluation and an earlier 
effective date or inform him of the information needed to 
substantiate those claims.  Subsequently, the RO did not 
provide the veteran the pertinent provisions of the VCAA, or 
consider his claims pursuant thereto.  Such action should be 
taken on Remand. 

Fourth, the law provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A (West 2002).  In 
this case, VA has not yet afforded the veteran a VA 
examination of the disability at issue in this appeal.  Given 
that the results of a VA examination would indicate whether 
the veteran's tuberculosis is, or has recently been, active, 
VA should afford the veteran such an examination on Remand.

This case is remanded for the following development:

1.  VA must review the claims file and 
undertake all notification and assistance 
actions required by 38 U.S.C.A. §§ 5102, 
5103, 5103(A) (West 2002).  Such action 
should include informing the veteran of 
the evidence needed to support his claims 
and indicating whether the veteran should 
submit such evidence or whether VA will 
obtain and associate such evidence with 
the claims file.

2.  VA should contact the veteran and 
request him to provide the complete names, 
addresses and dates of treatment of all 
health care professionals, VA and non-VA, 
who have evaluated his pulmonary 
complaints since his discharge from active 
service and whose records are not already 
in the claims file.  

3.  After securing any necessary 
authorizations for the release of the 
veteran's treatment records, VA should 
request, obtain and associate with the 
claims file the actual clinical records, 
inpatient and outpatient records, 
consultation reports, reports of 
diagnostic testing, progress notes, and 
any other pertinent treatment records from 
all identified health care providers.  If 
any pertinent records are unavailable, VA 
should document this fact in the record.  

4.  VA should contact SSA and request 
personnel therefrom to send to VA all of 
the medical and non-medical records upon 
which SSA relied in determining whether 
the veteran was entitled to disability 
benefits.

5.  After having obtained the records 
noted above, VA should afford the veteran 
a VA examination of his pulmonary 
complaints for the purposes of 
determining whether the veteran has 
pulmonary tuberculosis, and if so, 
whether it has increased in severity to 
the extent it necessitates a higher 
evaluation.  VA should forward the claims 
file to the examiner for review and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should: record all current 
complaints and pertinent clinical 
findings associated with the veteran's 
respiratory system; (2) opine whether the 
veteran currently has, or has recently 
had, pulmonary tuberculosis; and if so 
(3) describe the severity of that 
disability.  The examiner should provide 
detailed rationale, with specific 
references to the record, for his 
opinion.  

6.  VA should then review the examination 
report to ensure that it complies with 
the previous instruction.  If the report 
is deficient in any regard, VA should 
undertake immediate corrective action.

7.  After all of the aforementioned 
development has been completed, the RO 
should readjudicate the veteran's claims 
based on all of the evidence of record, 
including that which the veteran and his 
representative submitted directly to the 
Board in October 2003.  If the RO denies 
either benefit sought on appeal, it 
should provide the veteran and his 
representative a supplemental statement 
of the case, which cites the provisions 
governing VA's duties to notify and 
assist, and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.  

The purposes of this REMAND are to afford the veteran due 
process of law and to obtain additional medical information.  
No inference should be drawn regarding the ultimate 
disposition of these claims.  The veteran is free to submit 
any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




